Attorney’s Docket Number: 20192639/24061.4120US01
Filing Date: 11/12/2020
Claimed Priority Date: 02/19/2020 (Provisional 62/978,731)
Applicants: Chu et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Supplemental Response filed on 03/15/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Election/Restrictions
Applicant’s election without traverse of the Group I invention (directed to a method of making a semiconductor structure), in the supplemental reply filed on 03/15/2022, is acknowledged. Applicant cancelled claims 10-20, added new claims 21-31, and indicated that claims 1-9 and 21-31 are drawn to the elected Group 1 invention. The examiner agrees. Accordingly, pending in this application are claims 1-9 and 21-31.

Drawings
The drawings are objected to because features 502 and 504 should be present under dummy gate electrode 506 at the manufacturing stage depicted in Fig. 6B. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
- Par. [0036], L. 26-27 recites “In an embodiment, the thickness t2 to the thickness t1 has a ratio of approximately 1.5:1 to approximately 1:4”. However, in view of the ranges for thicknesses t2 and t1 disclosed in L. 23-26, i.e., “The thickness t2 may be greater than the thickness t1”, “In an embodiment, the thickness t2 is between approximately 4 and 8 nm”, and “In an embodiment, the thickness t1 is between approximately 2 and 4 nm.”, the examiner believes that the Specification should have recited instead --the thickness t2 to the thickness t1 has a ratio of approximately 1.5:1 to approximately 4:1--, as the smallest ratio between t2 and t1 resulting from their respectively disclosed ranges of thicknesses would be 1:1.
- Par. [0045], L. 7-10 recites “Distance C is a distance between a fin sidewall and an edge of the second epitaxial portion 802. The distance C is measured at 0.3 * a1” and “Distance d is a measurement between adjacent two adjacent fin structures 304. The distance d may be measured at 0.3 * a1”. It is unclear to the examiner how both distances C and d may be measured at a same value of 0.3 * a1, since C should at most be equal to d/2, as best understood in view of the Drawing of Fig. 8B.
- Par. [0061]-[0062]: The paragraph number [0061] is followed by [0001] and [0002], then [0062]. Consider renumbering all paragraphs after [0061]. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 28-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

New claim 28 recites at L. 14 “a ratio of the second height to the first height is approximately 0.15 to 0.25”. However, the application as originally filed discloses instead that, said ratio range applies to distances other than the first and second heights as defined in the claim: see, Par. [0046], L. 1-2, “where b/a1 is between approximately 0.15-0.25”, with b and a1 defined as illustrated in Fig. 8B and its associated description. The first and second heights as defined in the claim seem to be directed instead to distances f2 and f1 respectively, as illustrated in Fig. 9B and its associated description; and the original disclosure does not support the claimed ratio range for these particular heights. Indeed, such claimed ratio would be indicative of a severe non-planarity in the source/drain feature top surface, which is in contradiction with the planarity improvements discussed in the original application. Therefore, claim 28 recites at least in part limitations directed to new matter. The applicant may cancel the claim, amend the claim, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as filed). A broad statement alleging support for the claimed subject matter will be considered non-persuasive.
Claims 29-31 depend from claim 28, thus inherit the deficiencies identified supra.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US2019/0280115).

Regarding Claim 1, Li (see, e.g., Figs. 1-14) shows all aspects of the instant invention, including a method of semiconductor device fabrication, comprising:
- forming a first fin structure and a second fin structure extending from a substrate (see, e.g., Figs. 1-2: any two directly adjacent fin structures 20 extending from substrate 10)
- forming a gate structure (e.g., gate structure 40) over the first fin structure and the second fin structure (see, e.g., Figs. 5A-B)
- forming an epitaxial feature over the first fin structure and the second fin structure (e.g., source/drain feature comprising epitaxial layers 60, 62, and 64), wherein the forming the epitaxial feature includes:
growing a first epitaxial feature (e.g., epitaxial layer portions 60) having a first portion over the first fin structure and a second portion over the second fin structure (see, e.g., Fig. 8)
growing a second epitaxial feature over the first and second portions of the first epitaxial feature (e.g., epitaxial layer 62), wherein the second epitaxial feature includes a merged portion between the first fin structure and the second fin structure (see, e.g., Fig. 9)
growing a third epitaxial feature (e.g., epitaxial layer 64) over the second epitaxial feature (see, e.g., Fig. 10)
Regarding Claim 8, Li (see, e.g., Par. [0061]-[0062]) discloses that the source/drain epitaxial layer 62 includes at least one of P and As, in an amount of about 1.0×1020 atoms/cm3 to about 8.0×1021 atoms/cm3. Therefore, Li shows that growing the second epitaxial feature includes forming the second epitaxial feature doped with phosphorous.

Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US2021/0043730).

Regarding Claim 1, Lee (see, e.g., Figs. 4-9) shows all aspects of the instant invention, including a method of semiconductor device fabrication, comprising:
- forming a first fin structure and a second fin structure extending from a substrate (see, e.g., Figs. 4-5: any two directly adjacent fin active patterns AP1 extending from substrate 100)
- forming a gate structure (e.g., gate sacrificial pattern PP) over the first fin structure and the second fin structure (see, e.g., Figs. 6-7)
- forming an epitaxial feature over the first fin structure and the second fin structure (e.g., Par. [0084]-[0085]: source/drain patterns SD1), wherein the forming the epitaxial feature includes:
growing a first epitaxial feature (e.g., epitaxial buffer layer BL) having a first portion over the first fin structure and a second portion over the second fin structure (see, e.g., Figs. 8-9 and Par. [0086])
growing a second epitaxial feature (e.g., epitaxial semiconductor layer SL3 of ML) over the first and second portions of the first epitaxial feature, wherein the second epitaxial feature includes a merged portion between the first fin structure and the second fin structure (see, e.g., Figs. 8-9 and Par. [0088])
growing a third epitaxial feature (e.g., epitaxial semiconductor layer SL4 of ML) over the second epitaxial feature (see, e.g., Figs. 8-9 and Par. [0088])















Regarding Claim 7, Lee (see, e.g., Figs. 9A-B and Par. [0050],[0056],[0086]) discloses that the buffer layer BL is formed inside a recess RS formed on the upper portion of the first active patterns AP1, wherein the buffer layer has a U shape. Accordingly, Lee shows that:
- prior to forming the epitaxial feature (e.g., SD1), recessing each of the first fin structure and the second fin structure (e.g., fin active patterns AP1) to form a recessed surface (e.g., RS) for each of the first fin structure and the second fin structure
- wherein the growing the first epitaxial feature (e.g., BL) is from the recessed surfaces, the first epitaxial feature having a U-shape.
Regarding Claim 9, Lee (see, e.g., Figs. 9A-B and Par. [0050],[0056],[0086]) shows that the growing the first epitaxial feature (e.g., BL) includes growing a U-shaped feature that extends above an adjacent fin spacer (e.g., remaining vertical portions of ST on recessed fins AP1 sidewalls).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US2019/0280115).

Regarding Claim 4, Li (see, e.g., Par. [0064]) disclosed that the second source/drain epitaxial layer 62 may be grown at a temperature of about 300 to 900° C. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the step of growing the second epitaxial feature performed at a first temperature of between about 690 and 730 degrees Celsius, because it has been held by the court that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”.  See In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding Claim 5, Li (see, e.g., Par. [0053]) discloses growing source/drain epitaxial layer 60 at a temperature within a range of about 600-650° C. Therefore Li teaches that the step of growing the first epitaxial feature is performed a second temperature less than the first temperature.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2021/0043730).

Regarding Claim 6, Lee (see, e.g., Fig. 9A and Par. [0027]) discloses that the top surface of capping layer CL/SL5 is substantially coplanar with the top surface of unetched fin AP1 (e.g., AP1t). Furthermore, Lee (see, e.g., Fig. 9B) suggests, at least in feature proportions, that a first distance between an upper point on the merged portion (e.g., SL4 bottom point) and a top of the first fin structure (e.g., AP1t corresponding substantially to the top surface of SL5) divided by a height of the first fin structure (e.g., AP1t) over an isolation structure (e.g., ST) extending between the first fin structure and the second fin structure is about 0.25.
Therefore, the specific ratio range claimed by the applicant, i.e., between about 0.15 and 0.25, is only considered to be the “optimum” ratios disclosed by Lee that a person having ordinary skill in the art would have been able to obtain using routine experimentation based, among other things, on fin height, fin recess depth, thickness of epi growth, etc. (see In re Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the multi-step epi growth of S/D features results in substantially planar surfaces for landing contacts and isolating air gaps between neighboring fins, as already suggested by Lee (see, e.g., Fig. 14C).

  Allowable Subject Matter
Claims 21-27 are allowable.
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference cited disclose methods of manufacturing FinFET S/D features through a merged multi-step epi process, and having some steps similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814